Exhibit 23.1 August 18, 2016 Board of Directors Anfield Acquisitions, Inc. We hereby consent to the inclusion in this Form S-1 of our report dated August 18, 2016 with respect to the audited financial statements of Anfield Acquisitions, Inc. for the periods ended June 30, 2016 and December 31, 2015. We also consent to the references to us in Item 10 – Interest of Named Experts and Counsel as “Experts” in such Form S-1. Very truly yours, /S/ The Pun Group, LLP The Pun Group, LLP Santa Ana, CA 200 East Sandpointe Avenue, Suite 600, Santa Ana, California 92707 Tel: 949-777-8800 •Toll Free: 855-276-4272 • Fax: 949-777-8850 www.pungroup.com
